                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    UNITED STATES OF AMERICA,                             Case No. 2:18-CR-169 JCM (NJK)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     ROBERT D. HARVEY,
               11                                        Defendant(s).
               12
               13            Presently before the court is the matter of United States v. Harvey et al., case number
               14     2:18-cr-00169-JCM-NJK-1.
               15            On December 17, 2018, defendant Robert D. Harvey filed a motion requesting that the
               16     court reschedule his sentencing hearing. (ECF No. 64). Defendant represents that his counsel
               17     will be out of this jurisdiction and has an evidentiary hearing in a different case during the days
               18     preceding the sentencing hearing. Id. Good cause appearing, the court will grant defendant’s
               19     motion.
               20            IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that defendant’s motion to
               21     continue (ECF No. 64) be, and the same hereby is, GRANTED.
               22            IT IS FURTHER ORDERED that defendant’s sentencing hearing is rescheduled to
               23     March 14, 2019, at 10:30 a.m.
               24           DATED December 19, 2018.

               25                                                   __________________________________________
                                                                    UNITED STATES DISTRICT JUDGE
               26
               27
               28

James C. Mahan
U.S. District Judge
